department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l keke kekkkekekkekkkkkkkekek jul a rekkekekekeke kkk se ep ex legend taxpayer a rekeekkkekkekk kkk ira xx rekkekkkkkkkk kkk gompany l krekkeekeeekkekkkkk kkk amount d - fi ai individual b krkkeekeeeekerekeekkkkik company m erekekkekeekeeeeeareeeeeeee annuity_contract g kekeekkeeeeeekeeeeeeeekee dear krekekkeekeekeekakekeekeeeteee this is in response to your letter dated date as supplemented by correspondence dated date date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representation have been submitted under penalties of perjury in support of the ruling you requested in _ taxpayer a reviewed his financial situation and in an effort to preserve assets to provide an income stream to live on for the rest of his life decided in addition to other downsizing to rollover assets invested in ira x an individual_retirement_annuity he maintained with company l to a less risky investment vehicle in order to achieve this objective taxpayer a spoke with various investment advisors including individual b a licensed insurance agent employed with company m about his options to roll over ira x on a tax free basis taxpayer a asserts that he was informed by individual b that taxpayer a krkekkekeekeekererkeekrerrekkkekkkkkkek could roll over ira x to a fixed retirement_plan insured by an insurance_company with no risk of loss taxpayer a further asserts that he informed individual b that he did not want to pay income taxes on ira x but wanted to leave the assets in a tax-deferred status for future distributions taxpayer a states that individual b informed him that the transaction he proposed with respect to the investment of ira x would not result in any current income_tax_liability taxpayer a further states that it was his understanding that ira x would be rolled over to a qualified_plan documentation submitted with your ruling_request shows that ira x was liquidated on may annuity contact g issued by company m the annuity data sheet that describes annuity_contract g indicates that it is non-qualified for tax qualification purposes _ individual b invested ira x in on may in april _ taxpayer a was notified by the internal_revenue_service that an adjustment in the amount of amount d was being made to his gross_income for tax_year ' because he failed to include as taxable_income a distribution he received from ira x taxpayer a states that his accountant reviewed the documentation taxpayer a signed when he established annuity_contract g and determined that ira x had been invested in a nonqualified_plan and not a qualified_plan as taxpayer a requested taxpayer a asserts that the ira x assets remain invested in annuity_contract g and that he has not otherwise used such funds since they have been invested in annuity_contract g based upon the foregoing facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x because failure to waive such requirement would be against equity and good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or eker ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case demonstrates that a distribution in the amount of amount d was made to taxpayer a from ira x in tax_year as supported by form 1099-r issued by company l taxpayer a states that he made his intention clear to individual b prior to withdrawing the assets from ira x that he wanted to complete a tax-free_rollover and that he wanted leave ira x in a tax-deferred status for future distributions documentation submitted by taxpayer a support the fact that annuity_contract g is a non-qualified annuity for tax qualification purposes taxpayer a asserts that he relied on individual b a licensed insurance agent with company m to rollover ira x into another tax qualified_plan and he kerr kekekekekreekkekrerekekrerkkkekkk individual b’s failure resulted in the failure of taxpayer a to failed to do so satisfy the requirement that amount d be rolled over to an ira within the day time period taxpayer a asserts that the ira x assets remains invested in annuity_contract g and no part of the ira x assets have been withdrawn or otherwise used since they were invested in annuity_contract g therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of sixty days from the issuance of this ruling letter to contribute amount d to an ira provided all other requirements except the 60-day rollover requirement are met with respect to such contribution amount d will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by code sec_401 this ruling assumes that ira x met the requirements of code sec_408 at all times relevant to this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling is being sent to your authorized representative pursuant to the provisions of a power_of_attorney form on file in this office if you have any questions about this ruling please contact errrkrkeererrrrere eer of ‘t e_p rat date rrr r rr rrr eere hh sincerely yours ed oer f ranger employee_plans technical group2 enclosures deleted copy of ruling letter notice
